DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/08/2021. Prior to this paper, claims 1-5, 7, 9-11 and 17-18 were previously examined. Claims 6, 8 and 12 were withdrawn. In the paper of 03/08/2021, Applicant amended claim 1 and canceled claims 2-5, 7, 9-11 and 17-18. Claim 1 is currently pending.
This paper contains new rejection(s) that were necessitated by claim amendment(s).

Status of the Claims
Claim 1 is pending and under examination. Claims 2-18 are canceled.

Response to Arguments
Moot and/or Withdrawn Objection(s)
The prior objection to the abstract is withdrawn in view of the amendment to the abstract filed on 03/08/2021.
The prior objection to the specification for lacking the subject matter of claim 3 is moot in view of Applicant’s cancellation of claim 3.
The objections to claims 3 and 11 are now moot in view of Applicant’s cancellation of claims 3 and 11.

Moot and/or Withdrawn Rejection(s)
The rejection of claims 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments made to the claim.
All rejection for claims 2-5, 7, 9-11 and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), moot in view of the cancellations of these claims.
The rejections of claims 3 and 10 and 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as stated in paragraphs 23-27 of the Non-Final Office action of 11/16/2020 are now moot in view of the cancellations of these claims.
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Will et al. (US2011/0311968, publ. 12/22/2011) in view of HIV target sequence having the GenBank Accession No. KU749422 (submitted Feb 22, 2016) and BRAF sequence having the GenBank Accession No. M95712 (submitted 1993) and Chun et al. (2007, Nucleic Acids Res. 35(6):e40 pp.1-6) is withdrawn in view of the amendments made to claim 1.
The rejections of claims 2-5, 7, 9-10 and 17-18 under 35 U.S.C. 103 as being unpatentable over Will et al. (US2011/0311968, publ. 12/22/2011) in view of HIV target sequence having the GenBank Accession No. KU749422 (submitted Feb 22, 2016) and BRAF sequence having the GenBank Accession No. M95712 (submitted 1993) and Chun et al. (2007, Nucleic Acids Res. 35(6):e40 pp.1-6) are now moot based on the cancellation of these claims.
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,619,198 in view of Will et al. (US2011/0311968, publ. 12/22/2011) is withdrawn in view of the amendments made to claim 1.
The rejection of claims 2-5, 7, 9-11 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,619,198 in view of Will et al. (US2011/0311968, publ. 12/22/2011) is now moot based on the cancellation of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “sequence set forth in SEQ ID NO: 22, SEQ ID NO: 29 or SE ID NO: 33”. The phrase “set forth in” of the limitation above is indefinite as it lacks clarity of scope. For clarity, it is suggested that in place of the phrase “set forth in”, Applicant recite the limitation “comprises” or “consists of” or “comprising” or “consisting of” so as to better clarify the scope intended for the instant oligonucleotide of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention(s) is (are) directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
More specifically, claim 1 is directed to a product, as claim 1 recites “an oligonucleotide for gene amplification, wherein the oligonucleotide sequence is set forth in SEQ ID NO: 22, SEQ ID NO: 29, or SEQ ID NO: 33”.
The 27 bp instant SEQ ID NO: 29 consists the nucleotide sequence of 5’- GCCCTGGAAGCATCCAGGAAGTCAGCC-‘3 and this sequence is 100% identical to and indistinguishable from full or partial fragments of naturally occurring nucleic acid sequence derived from HIV sequence having the GenBank Accession No. K03455 (see nucleotides 5857 to 5883).

>>emb|K03455|K03455_1 emb|K03455|K03455.1 [Human immunod  (9719 nt)
 Waterman-Eggert score: 135;  46.6 bits; E(1) <  2.4e-09
100.0% identity (100.0% similar) in 27 nt overlap (1-27:5857-5883)

               10        20       
SEQ29  GCCCTGGAAGCATCCAGGAAGTCAGCC
       :::::::::::::::::::::::::::
emb|K0 GCCCTGGAAGCATCCAGGAAGTCAGCC
       5860      5870      5880   


The 27 bp instant SEQ ID NO: 29 consists the nucleotide sequence of 5’- GCCCTGGAAGCATCCAGGAAGTCAGCC-‘3 and this sequence is 100% identical to and indistinguishable from full or partial fragments of naturally occurring nucleic acid sequence derived from HIV (tat) gene sequence having the GenBank Accession No. U57222 (see nucleotides 27 to 53).


>>emb|U57222|U57222_1 emb|U57222|U57222.1 [Human immunod  (216 nt)
 Waterman-Eggert score: 135;  44.1 bits; E(1) <  3.1e-10
100.0% identity (100.0% similar) in 27 nt overlap (1-27:27-53)

               10        20       
SEQ29  GCCCTGGAAGCATCCAGGAAGTCAGCC
       :::::::::::::::::::::::::::
emb|U5 GCCCTGGAAGCATCCAGGAAGTCAGCC
         30        40        50   

To obviate the 35 USC 101 rejection of the instant claim 1, applicants must include/recite elements that are markedly different from the judicial exception or elements in addition to the judicial exception/natural principle that ensures that the claims amount to significantly more than the judicial exception (for example, Applicants may claim oligonucleotide(s) attached to a detectable radioactive isotope or detectable fluorescent marker).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (WO2009/116372, pub. Sept 24, 2009) in view of An et al. (US2003/0050470) and SantaLucia (2007, HumanaPress: pp 3-33).

Claim 1 recites “A oligonucleotide for gene amplification, wherein the oligonucleotide is set forth in SEQ ID NO: 22, SEQ ID NO: 29, or SEQ ID NO: 33.

Horiuchi teach SEQ ID NO: 185 which is 100% identical to the instant SEQ ID NO: 29 as follows:
Regarding claim 1, the 27 bp instant SEQ ID NO: 29 consists the nucleotide sequence of 5’- GCCCTGGAAGCATCCAGGAAGTCAGCC-‘3.
	
Horiuchi teach a 30 bp oligonucleotide as set forth in SEQ ID NO: 185 on page 22, Example 1.
Horiuchi’s oligonucleotide consisting SEQ ID NO: 185 is 100% identical to and indistinguishable from the instant SEQ ID NO: 29 as shown by the alignment in Fig. 1 below.

Fig. 1: A sequence alignment of Horiuchi SEQ ID NO: 185 and the instant SEQ ID NO: 29
  Query Match             100.0%;  Score 27;  DB 37;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCCTGGAAGCATCCAGGAAGTCAGCC 27
              |||||||||||||||||||||||||||
Db          3 GCCCTGGAAGCATCCAGGAAGTCAGCC 29


	Furthermore, based on the disclosure below, Horiuchi oligonucleotide consisting SEQ ID NO: 185 is a primer/probe useful for hybridizing and/or detecting.

ID   AXR16939 standard; DNA; 30 BP.
XX
AC   AXR16939;
XX
DT   26-NOV-2009  (first entry)
XX
DE   Nucleic acid detecting microarray related probe, SEQ ID 185.
XX
KW   biochip; dna detection; dna microarray; probe; rna detection; ss.
XX
OS   Human immunodeficiency virus.
XX
CC PN   WO2009116372-A2.
XX
CC PD   24-SEP-2009.
XX
CC PF   20-FEB-2009; 2009WO-JP053620.
XX
PR   21-MAR-2008; 2008JP-00074290.
XX
CC PA   (TOKE ) TOSHIBA KK.
XX
CC PI   Horiuchi H;
XX
DR   WPI; 2009-N91186/64.
XX
CC PT   New microarray, comprises a substrate, a negative control probe group 
CC PT   immobilized on a first region of the substrate, and a second probe 
CC PT   immobilized on a second region of the substrate, useful for detecting 
CC PT   nucleic acid.
XX
CC PS   Example 1; SEQ ID NO 185; 40pp; English.
XX
CC   The present invention relates to a novel microarray for nucleic acid 
CC   detection. The microarray comprises a substrate, a negative control probe
CC   group immobilized on a first region of the substrate and provided with a 
CC   set of first probes having different sequences, and a second probe 
CC   immobilized on a second region of the substrate and containing a sequence
CC   complementary to a target nucleic acid. Also described is a method for 
CC   designing a negative control probe group contained in the microarray by 
CC   measuring a hybridization signal repeatedly by allowing the same analyte 
CC   to act on the microarray having the set of first probes applied to the 
CC   negative control group immobilized on separate regions; determining the 
CC   maximum value in dispersion among the measured hybridization signals; 
CC   determining a threshold value by multiplying the maximum value in 
CC   dispersion by the factor of safety, and determining the concentration of 
CC   the first probes at which a hybridization signal obtained by reaction 
CC   with a nucleic acid matching fully with a part of the first probes 
CC   contained in the negative control group is less than the threshold value.
CC   The microarrays and method are useful for detecting nucleic acid and for 
CC   designing a negative control probe group contained in the microarray. The
CC   method provides means which can more accurately evaluate a background 
CC   signal level in a microarray. The present sequence is a nucleic acid 
CC   detecting microarray related probe of the invention.
XX
SQ   Sequence 30 BP; 8 A; 9 C; 9 G; 4 T; 0 U; 0 Other;


An et al. (2003)
Regarding primer and/or probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the primer/probe oligonucleotide as taught by Horiuchi by selecting a functionally equivalent sequence to perform the same function.
The ordinary skilled artisan would have had a reasonable expectation of success in making and using the instant SEQ ID NO: 29 identical to or homologous to the SEQ ID NO: 185 of Horiuchi or HIV sequence having the GenBank Accession. K03455 using the guidance regarding primer/probe design from An et al. as An et al. teach primer/probe design to known sequences to be a matter of routine practice.
The ordinary skilled artisan would have had a reasonable expectation of success at making and using the instant SEQ ID NO: 29 as SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
In view of all of the cited references, the instant claim 1 is prima face obvious.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Quinnan et al. ((WO2006/026508A2, pub. March 9, 2006) in view of An et al. (US2003/0050470) and SantaLucia (2007, HumanaPress: pp 3-33).

Claim 1 recites “A oligonucleotide for gene amplification, wherein the oligonucleotide is set forth in SEQ ID NO: 22, SEQ ID NO: 29, or SEQ ID NO: 33.

Regarding claim 1, the 27 bp instant SEQ ID NO: 29 consists the nucleotide sequence of 5’- GCCCTGGAAGCATCCAGGAAGTCAGCC-‘3.
	
Quinnan et al. teach SEQ ID NO: 9 which is 100% identical to the instant SEQ ID NO: 29 as follows:
Quinnan et al. teach a 53 bp oligonucleotide as set forth in SEQ ID NO: 9 on page 26, ln 14-15.
Quinnan et al.’s oligonucleotide consisting SEQ ID NO: 9 is 100% identical to and indistinguishable from the instant SEQ ID NO: 29 as shown by the alignment in Fig. 2 below.

Fig. 2: A sequence alignment of Quinnan et al. SEQ ID NO: 9 and the instant SEQ ID NO: 29
SQ   Sequence 53 BP; 16 A; 14 C; 15 G; 8 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 27;  DB 19;  Length 53;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCCTGGAAGCATCCAGGAAGTCAGCC 27
              |||||||||||||||||||||||||||
Db         27 GCCCTGGAAGCATCCAGGAAGTCAGCC 53

	Furthermore, based on the disclosure below, Quinnan et al.’s oligonucleotide consisting SEQ ID NO: 9 is a HIV PCR primer/probe useful for hybridizing and/or detecting.

DE   HIV-1 envelope protein first round forward PCR primer.
XX
KW   HIV-1 infection; anti-HIV; virucide; antibody therapy; vaccine;
KW   protein production; fusion protein; env protein; PCR; primer; ss.
XX
OS   Human immunodeficiency virus 1.
XX
CC PN   WO2006026508-A2.
XX
CC PD   09-MAR-2006.
XX
CC PF   29-AUG-2005; 2005WO-US030563.
XX
PR   27-AUG-2004; 2004US-0604802P.
XX
CC PA   (JACK-) JACKSON FOUND HENRY M.
CC PA   (ITME ) INST TROPICAL MEDICINE.
XX
CC PI   Quinnan G,  Cham F,  Van Der Groen G;
XX
DR   WPI; 2006-204425/21.
XX
CC PT   New modified HIV-1 envelope protein or its fragment comprising at least 
CC PT   one epitope, which induces a broadly cross reactive antibody response 
CC PT   following administration in a mammal, useful for treating AIDS.
XX
CC PS   Example 1; SEQ ID NO 9; 126pp; English.
XX
CC   In the present invention, a group of donors with HIV-1 infections were 
CC   identified who had broadly cross-reactive neutralizing antibodies. The 
CC   sera from donors were screened for neutralization of distantly related 
CC   primary isolates of HIV-1 to identify those that were considered broadly 
CC   cross-neutralizing (BCN). The invention encompasses isolated or modified 
CC   HIV-1 envelope proteins that express epitopes which bind broadly cross-
CC   reactive neutralizing antibodies. Examples include the BCN envelope 
CC   proteins 1400/4 AEG20891 and 2400/4 AEG20892. The isolated HIV-1 envelope
CC   proteins express the epitopes on their surface in the absence of binding 
CC   to a cell surface receptor. The expression of the epitopes is responsible
CC   for induction of the BCN response. A claimed modified HIV-1 envelope 
CC   protein (or its fragment) comprises at least one epitope which induces a 
CC   broadly cross-reactive antibody response following administration in a 
CC   mammal, including a human, where the envelope protein has at least one 
CC   amino acid substitution at residue corresponding to position 657 of 
CC   envelope protein 1400/4 (especially Thr for Ala) or 659 of envelope 
CC   protein 2400/4 (especially Thr for Lys). Also claimed are: a nucleic acid
CC   molecule encoding the modified HIV-1 envelope protein or fragment; a 
CC   vector comprising the nucleic acid molecule; a transformed host cell; a 
CC   method for producing a polypeptide by culturing the host cell; a 
CC   composition comprising the modified HIV-1 envelope protein or fragment, 
CC   where the composition is suitable as a vaccine in humans; a fusion 
CC   protein comprising the modified HIV-1 envelope protein or fragment; and a
CC   method of generating antibodies in a mammal by administering either 
CC   modified HIV-1 envelope protein(s), or nucleic acid molecule(s) for 
CC   expression of HIV-1 envelope protein(s), to induce production of 
CC   antibodies, where the antibodies are broadly cross-reactive HIV-1 
CC   envelope neutralizing antibodies, inhibit HIV infection, or are effective
CC   for reducing the amount of HIV present in an infected individual; and an 
CC   isolated antibody produced by this method, especially a monoclonal 
CC   antibody. The present sequence is that of a forward primer used in a 
CC   first round nested PCR amplification of envelope genes from HIV-1 BCN and
CC   non-BCN donors in an example from the invention.
XX

An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the primer/probe oligonucleotide as taught by Quinnan et al. by selecting a functionally equivalent sequence to perform the same function.
The ordinary skilled artisan would have had a reasonable expectation of success in making and using the instant SEQ ID NO: 29 which is identical to or homologous to the SEQ ID NO: 9 of Quinnan et al. or HIV sequence having the GenBank Accession. K03455 using the guidance regarding primer/probe design from An et al. as An et al. teach primer/probe design to known sequences to be a matter of routine practice.
The ordinary skilled artisan would have had a reasonable expectation of success at making and using the instant SEQ ID NO: 29 as SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
In view of all of the cited references, the instant claim 1 is prima face obvious.

Allowable Subject Matter
The prior art do not teach the 39 bp instant SEQ ID NO: 22 consisting the nucleotide sequence of 5’-AGTGTGACCACCACATCCGNCGGATGTCCACGTCACACT-‘3, wherein N is denoted as an inosine linker present at position 20 in the sequence listing. 
	Based on Applicant’s disclosure at para [0077], the instant SEQ ID NO: 22 is capable of hybridizing to a human β–actin gene fragment sequence.
	The Office has determined that the instant SEQ ID NO: 22 comprises a 18 bp 3’ terminal nucleotide sequence (located at positions 21-39) that is capable of hybridizing to a human β–actin gene fragment sequence (e.g. at nucleotides 422-440 of GenBank Accession No. M16247).

Fig. 3: Alignment of nucleotides 22-39 of SEQ ID NO: 22 with a human beta-actin sequence
>>emb|M16247|M16247_1 emb|M16247|M16247.1 [Homo sapiens]  (1210 nt)
 Waterman-Eggert score: 95;  28.7 bits; E(1) <  0.00011
100.0% identity (100.0% similar) in 19 nt overlap (39-21:422-440)

     40        30         
SEQ22  AGTGTGACGTGGACATCCG
       :::::::::::::::::::
emb|M1 AGTGTGACGTGGACATCCG
             430       440


Fig. 4: Alignment of the full length SEQ ID NO: 22 with the closest prior art sequence (SEQ ID NO: 14c of US2005/0089857A1)
US-10-491-981-14/c
; Sequence 14, Application US/10491981
; Publication No. US20050089857A1
; GENERAL INFORMATION:
;  APPLICANT: Sysmex Corporation
;  TITLE OF INVENTION: METHOD AND SYSTEM FOR THE DETECTION OF NUCLEIC ACIDS
;  FILE REFERENCE: Q77703
;  CURRENT APPLICATION NUMBER: US/10/491,981
;  CURRENT FILING DATE:  2004-04-07
;  PRIOR APPLICATION NUMBER: PCT/JP03/00060
;  PRIOR FILING DATE: 2003-01-08
;  PRIOR APPLICATION NUMBER: JP 2002-002046
;  PRIOR FILING DATE: 2002-01-09
;  PRIOR APPLICATION NUMBER: 2002-329958
;  PRIOR FILING DATE: 2002-11-13
;  NUMBER OF SEQ ID NOS: 21
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 14
;   LENGTH: 38
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Designed DNA based on Beta-actin gene
US-10-491-981-14

  Query Match             63.2%;  Score 24;  DB 10;  Length 38;
  Best Local Similarity   81.8%;  
  Matches   27;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          7 ACCACCACATCCGNCGGATGTCCACGTCACACT 39
              |||||||  | |   ||||||||||||||||||
Db         36 ACCACCATGTACCCTGGATGTCCACGTCACACT 4



The prior art do not teach the 37 bp instant SEQ ID NO: 33 consisting the nucleotide sequence of 5’- CATCGGTTGCTGGGTAGCNGCTACCCTCGTTCCGATG-‘3, wherein N is an inosine linker at position 19. 
	Based on Applicant’s disclosure at para [0080], the instant SEQ ID NO: 33 is capable of hybridizing to a M13 bacteriophage sequence.
	Furthermore, the Office has determined that the instant SEQ ID NO: 33 comprises a 17 bp 3’ sequence (position 21 through position 37) that is capable of hybridizing to M13 bacteriophage sequence (e.g. at nucleotides 1341-1357 of GenBank Accession No. V00604).

Fig. 5: Alignment of nucleotides 21-37 of SEQ ID NO: 33 with a M13 bacteriophage sequence
>>emb|V00604|V00604_2 emb|V00604|V00604.2 [Escherichia v  (6407 aa)
 Waterman-Eggert score: 150;  32.1 bits; E(1) <  2.4e-05
100.0% identity (100.0% similar) in 17 aa overlap (1-17:1341-1357)

               10       
SEQ33  CTACCCTCGTTCCGATG
       :::::::::::::::::
emb|V0 CTACCCTCGTTCCGATG
             1350       


Fig. 4: Alignment of the full length SEQ ID NO: 33 with the closest prior art sequence (SEQ ID NO: 451 of WO2012103250: Fig. 7-118, sheet 124/176 of the drawings)

ID   AZY38776 standard; DNA; 267 BP.
XX
AC   AZY38776;
XX
DT   13-SEP-2012  (first entry)
XX
DE   Human colon cancer related DNA sequence, SEQ ID 451.
XX
KW   ARHGAP4 gene; Rho GTPase activating protein 4; colon tumor;
KW   diagnostic test; dna detection; ds; prognosis; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2012103250-A2.
XX
CC PD   02-AUG-2012.
XX
CC PF   25-JAN-2012; 2012WO-US022594.
XX
PR   25-JAN-2011; 2011US-0435922P.
XX
CC PA   (ALMA-) ALMAC DIAGNOSTICS LTD.
XX
CC PI   Harkin DP,  Proutski V,  Black J,  Kerr P,  Kennedy R,  Winter A;
CC PI   Davison T,  Bylesjo M,  Farztdinov V,  Wilson C,  Holt RJ;
XX
DR   WPI; 2012-J93279/54.
XX
CC PT   Diagnosing colon cancer in sample obtained from subject involves 
CC PT   detecting expression level of 2 colon cancer-related nucleic acid 
CC PT   molecules in sample; and comparing level of molecules or decision score 
CC PT   derived from it to control threshold.
XX
CC PS   Claim 1; SEQ ID NO 451; 270pp; English.
XX
CC   The present invention relates to a novel method for diagnosing colon 
CC   cancer in a sample obtained from a subject. The method involves: 
CC   detecting an expression level of at least 2 colon cancer-related nucleic 
CC   acid molecules of SEQ ID NO: 1-636 (AZY38326-AZY38961) in the sample; and
CC   comparing the expression levels of the nucleic acid molecules or decision
CC   score derived therefrom to a control threshold indicative of a diagnosis 
CC   of colon cancer, wherein the expression level or decision score on the 
CC   same side of the threshold indicates the diagnosis of colon cancer. The 
CC   invention also provides: a method for classifying colon cancer sample; a 
CC   method for predicting a response to a treatment for colon cancer; a 
CC   method for predicting long term survival of a subject with colon cancer; 
CC   a method for predicting recurrence of colon cancer in a subject; a method
CC   for preparing a personalized colon cancer genomics profile for a subject;
CC   a nucleic acid probe or set of probes for detecting a gene expression 
CC   signature for colon cancer comprising nucleic acid molecule capable of 
CC   specifically hybridizing to one of the nucleic acids of SEQ ID NO: 1-636 
CC   (AZY38326-AZY38961) or its complement; a device for detecting the gene 
CC   expression signature for colon cancer; a pair of primers for the 
CC   amplification of the gene expression signature for colon cancer nucleic 
CC   acid; a method for preparing the gene expression profile indicative of 
CC   colon cancer prognosis; and a method for prognosing colon cancer. The 
CC   present sequence represents a specifically claimed human colon cancer 
CC   related DNA sequence, which is used in the above mentioned methods for 
CC   diagnosing and prognosing colon cancer of the invention.
XX
SQ   Sequence 267 BP; 43 A; 77 C; 90 G; 57 T; 0 U; 0 Other;

  Query Match             64.4%;  Score 23.2;  DB 44;  Length 267;
  Best Local Similarity   75.7%;  
  Matches   28;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 CATCGGTTGCTGGGTAGCNGCTACCCTCGTTCCGATG 37
              ||  || |||||||| || | |||||| | || ||||
Db        183 CAGTGGCTGCTGGGTGGCGGGTACCCTTGCTCAGATG 219


Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 16, 2021